DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-21 are currently pending.
All claims stand rejected.

Response to Arguments
Applicant remarks on pages 9-10 of Applicant’s Responses filed 08/25/2022 that a person of ordinary skill in the art would not modify the teachings of Holl (US 20190107612) by Oishi (US 20140321760) because Holl prevents the use of a defective ultrasound upon detecting an artifact, while Oishi is concerned with removing the artifact upon detection. 
Examiner respectfully disagrees.
As admitted on page 9 of Applicant’s remarks, the stated motivations clearly show why one of ordinary skill in the art at the time of the invention would combine Holl and Oishi, both of which are directed to the detection of artifacts in ultrasound images, see fig. 13 of Holl, and paragraphs 30-36 of Oishi. The step in Oishi to remove the artifact upon detection does not preclude it from use together with Holl. 
Applicant further asserts on page 10 that Holl and Oishi do not teach an arrangement as claimed including instructions to change an operating parameter of the ultrasound to obtain an image without the artifact. 
Examiner respectfully disagrees.
Holl states in paragraph 41 that “The signal processor 132 may include a mechanical transducer failure detection module 140 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to process ultrasound image data to determine a rotational position of the mechanical ultrasound transducer within the probe 104. For example, the defined structure of the probe cap of the ultrasound probe 104 produces a defined reflection signal of ultrasonic signals transmitted from the mechanical transducer”, and “As an example, the mechanical transducer failure detection module 140 may apply image detection techniques and/or machine learning techniques to detect whether artifacts corresponding to defined structure of the probe cap are present in the ultrasound image data and the position of any detected artifacts.” And then once the failure has been detected, paragraph 43 states that “The mechanical transducer failure detection module 140 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to disable the ultrasound probe 104 and/or to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position”. 
Therefore, Holl and Oishi, in combination, teach the limitations. 
Applicant further remarks on pages 11-12 that U.S. Pat. No. 11, 238562 include design features that are disparate from that of the instant application. 
Examiner would like to note that the rejection admits the difference between U.S. 11,238562 but includes that the differences are obvious in view of US 20140321760. 
Hence, the claims stand rejected. 

Withdrawn Objections
The objections to claims 1-20 and specification have been withdrawn pursuant of applicant's amendments filed on 08/25/2022. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 08/25/2022, rejections made to claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holl, et al., US 20190107612 in view of Oishi, T., US 20140321760. 

Regarding claim 1, Holl teaches an ultrasound imaging system (see fig. 3 for the ultrasound system 100) comprising: 
an ultrasound transducer (see probe 104 of fig. 3) configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region (see paragraphs 32-33 for the emission of ultrasonic transmit signals and reception of echoes as a result into the region of interest); 
one or more processors (signal processor 132 of fig. 3) in communication with the ultrasound transducer and configured to: generate at least one image frame from the acquired echo signals (see paragraph 40); 
apply a neural network to the image frame, in which the neural network determines a presence and type of an artifact in the image frame (see paragraphs 42 and 64 for the application of a deep machine learning techniques to ultrasound data to identify artifacts within the image); 
a user interface (display system 134 of fig. 3) in communication with the processors (see fig. 3 and paragraph 38 indicating that the signal processor presents image data to the display system 134 display); and
generate an instruction for adjusting the ultrasound transducer based on the determined presence and type of the artifact (see steps 406 and 408 and paragraphs 64-65 for the shutting down or changing of the probe depending on the artifacts shown in the display), wherein the instruction includes a prompt to modify an operating parameter of the ultrasound transducer, and wherein the operating parameter comprises a position, an orientation, a focal depth, a beam angle, an imaging modality, or a frequency of the ultrasound transducer (paragraph 41 states that “The signal processor 132 may include a mechanical transducer failure detection module 140 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to process ultrasound image data to determine a rotational position of the mechanical ultrasound transducer within the probe 104. For example, the defined structure of the probe cap of the ultrasound probe 104 produces a defined reflection signal of ultrasonic signals transmitted from the mechanical transducer”, and “As an example, the mechanical transducer failure detection module 140 may apply image detection techniques and/or machine learning techniques to detect whether artifacts corresponding to defined structure of the probe cap are present in the ultrasound image data and the position of any detected artifacts.” And then once the failure has been detected, paragraph 43 states that “The mechanical transducer failure detection module 140 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to disable the ultrasound probe 104 and/or to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position”).
Holl does not teach generate an indicator based on the determined presence of the artifact; 
cause the indicator to be displayed on a user interface in communication with the processors.
However, Oishi teaches a photoacoustic measurement apparatus in fig. 2, which functions to generate an indicator (white frame shown in fig. 11D) based on the determined presence of the artifact (paragraph 120); cause the indicator to be displayed on a user interface (display device of fig. 2 and paragraph 39) in communication with the processors (see paragraph 120 for the displaying of the white frame to demarcate the boundary of the artifact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound system 100 to generate an indicator based on the determined presence of the artifact and cause the indicator to be displayed on a user interface in communication with the processors as taught by Oishi, so that the artifact is easily identified. See paragraph 120 of Oishi
Consequently, providing a way to easily identify the artifact within the image as Oishi does through the steps illustrated above, will improve the techniques implemented to remove the artifact (paragraph 7) which then produces images that can be effectively used during image reconstruction (paragraph 5).

Regarding claim 2, Holl in view of Oishi teaches all the limitations of claim 1. 
Holl further teaches wherein the one or more processors (signal processor 132 of fig. 3) are further configured to transmit the instruction to a controller (mechanical transducer failure detection module 140 of fig. 3 and paragraph 43) communicatively coupled with the ultrasound transducer (paragraph 43).

Regarding claim 3, Holl in view of Oishi teaches all the limitations of claim 2. 
Holl further teaches wherein the controller is configured to adjust the ultrasound transducer by modifying an operating parameter thereof based on the instruction received from the one or more processors (see paragraph 43 which states that “The mechanical transducer failure detection module 140 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to disable the ultrasound probe 104 and/or to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position”).

Regarding claim 6, Holl in view of Oishi teaches all the limitations of claim 1. 
Holl further teaches wherein the one or more processors (signal processor 132 of fig. 3) are further configured to generate and cause to be displayed an ultrasound image from the image frame on the user interface (paragraph 38).

Regarding claim 7, Holl in view of Oishi teaches all the limitations of claim 6. 
Holl does not teach wherein the indicator comprises a graphic overlay superimposed on the ultrasound image displayed on the user interface.
However, Oishi further teaches wherein the indicator (white frame shown in fig. 11D) comprises a graphic overlay (see paragraph 67 for the graphic to indicate a location of an artifact) superimposed on the ultrasound image (paragraph 67) displayed on the user interface (paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound system 100 to wherein the indicator comprises a graphic overlay superimposed on the ultrasound image displayed on the user interface as taught by Oishi, so that the artifact is easily identified. See paragraph 120 of Oishi. Consequently, providing a way to easily identify the artifact within the image as Oishi does through the steps illustrated above, will improve the techniques implemented to remove the artifact (paragraph 7) which then produces images that can be effectively used during image reconstruction (paragraph 5).

Regarding claim 8, Holl in view of Oishi teaches all the limitations of claim 1. 
Holl further teaches wherein the neural network comprises a plurality of neural network models (see paragraph 42 for the one or more deep neural networks), each of the neural network models associated with one of a plurality of preset imaging modalities selectable by a user (paragraph 42 describes different neural processing modes to be applied to the different regions of the ultrasound image).

Regarding claim 9, Holl in view of Oishi teaches all the limitations of claim 8. 
Holl further teaches wherein each of the preset imaging modalities is configured to cause the ultrasound transducer to acquire echo signals from a distinct target region by implementing a set of operating parameters specific to the distinct target region (see paragraph 42).

Regarding claim 13, Holl teaches a method of ultrasound imaging (see method 400 of fig. 13), the method comprising: 
acquiring echo signals responsive to ultrasound pulses transmitted into a target region by a transducer operatively coupled to an ultrasound system (see paragraphs 32-33 for the emission of ultrasonic transmit signals and reception of echoes as a result into the region of interest); 
generating at least one image frame from the ultrasound echoes (see paragraph 40); 
applying a neural network to the image frame, in which the neural network determines a presence and type of an artifact in the image frame (see paragraphs 42 and 64 for the application of a deep machine learning techniques to ultrasound data to identify artifacts within the image); 
generating an instruction for adjusting the transducer based on the determined presence and type of the artifact (see steps 406 and 408 and paragraphs 64-65 for the shutting down or changing of the probe depending on the artifacts shown in the display).
Holl does not teach generating an indicator based on the determined presence of the artifact; and displaying the indicator on a user interface;
However, Oishi teaches a method of identifying an artifact in a displayed image in embodiment 1 (paragraph 29) including generating an indicator (white frame shown in fig. 11D) based on the determined presence of the artifact (paragraph 120); and displaying the indicator on a user interface (see paragraph 120 for the displaying of the white frame to demarcate the boundary of the artifact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s method for generating an indicator based on the determined presence of the artifact and displaying the indicator on a user interface; and the instruction comprising an operational guidance for removing the artifact from the image frame as taught by Oishi, so that the artifact is easily identified. See paragraph 120 of Oishi. Consequently, providing a way to easily identify the artifact within the image as Oishi does through the steps illustrated above, will improve the techniques implemented to remove the artifact (paragraph 7) which then produces images that can be effectively used during image reconstruction (paragraph 5).
Holl in view of Oishi (in the embodiment 1) does not teach an instruction comprising operational guidance for removing an artifact from the image frame by modifying an operational parameter of the ultrasound transducer, wherein the operational parameter comprises a position, an orientation, a focal depth, a beam angle, an imaging modality, or a frequency of the ultrasound transducer (paragraph 41 states that “The signal processor 132 may include a mechanical transducer failure detection module 140 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to process ultrasound image data to determine a rotational position of the mechanical ultrasound transducer within the probe 104. For example, the defined structure of the probe cap of the ultrasound probe 104 produces a defined reflection signal of ultrasonic signals transmitted from the mechanical transducer”, and “As an example, the mechanical transducer failure detection module 140 may apply image detection techniques and/or machine learning techniques to detect whether artifacts corresponding to defined structure of the probe cap are present in the ultrasound image data and the position of any detected artifacts.” And then once the failure has been detected, paragraph 43 states that “The mechanical transducer failure detection module 140 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to disable the ultrasound probe 104 and/or to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position”).
However, Oishi teaches removing an artifact from an image in an embodiment 2 (paragraphs 94, 121 and fig. 11E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s method, as modified by Oishi’s embodiment 1, for removing an artifact from an image as taught by Oishi in the embodiment 2, so that a measurement image without artifacts is presented so that the use of the image for diagnostic purposes is improved as presence of artifacts in images hinders robust use of image data in diagnosis . See paragraphs 102-103 of Oishi.

Regarding claim 14, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl further teaches selecting an imaging modality for acquiring the echo signals (see paragraph 37 for the scan mode change or selection and paragraph 26 indicates different imaging modes), the imaging modality comprising operational parameters specific to the target region (see paragraph 37 for the scan parameters, and as described in paragraph 42, these scan parameters cause different neural processing to be applied to the different regions of the ultrasound image).

Regarding claim 15, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl further teaches transmitting the instruction to a controller (mechanical transducer failure detection module 140 of fig. 3 and paragraph 43) communicatively coupled with the transducer (paragraph 43).

Regarding claim 16, Holl in view of Oishi teaches all the limitations of claim 15. 
Holl further teaches modifying an operating parameter of the transducer based on the instruction (see paragraph 43 which states that “The mechanical transducer failure detection module 140 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to disable the ultrasound probe 104 and/or to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position”).

Regarding claim 17, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl further teaches displaying the instruction on the user interface (in paragraph 64 a visual presentation of the state of the transducer is presented on the display system 134 to an operator, which forms an instruction for the operator to, according to paragraph 65, shut down or changes the operating parameter for the image acquisition).

Regarding claim 18, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl further teaches training the neural network using ultrasound image frames containing a plurality of different artifacts (see paragraphs 41-42 for the training of the data set for different sets of artifacts) and user instructions for adjusting the transducer based on the plurality of different artifacts (see steps 406 and 408 and paragraphs 64-65 for the shutting down or changing of the probe depending on the artifacts shown in the display).

Regarding claim 20, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl further teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform the method of claim 13 (see paragraph 74).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Oishi, as applied to claim 4 above, and further in view of Maschke, M., US 20090088639.

Regarding claim 5, Holl in view of Oishi teaches all the limitations of claim 3. 
Holl in view of Oishi does not teach wherein the ultrasound transducer is physically coupled with a robotic arm configured to move the ultrasound transducer.
However, Maschke teaches an ultrasound device 1 of paragraph 22, including an ultrasound transducer 8 and a robotic arm 4, wherein the ultrasound transducer is physically coupled with a robotic arm (see the figure and paragraph 6) configured to move the ultrasound transducer (paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound imaging system, as modified by Oishi, such that the ultrasound transducer is physically coupled with a robotic arm configured to move the ultrasound transducer, as taught by Maschke, to improve the guiding of the transducer (paragraphs 5-6) and thus ensuring that only the regions of interest are acquired in the image. See paragraph 8 of Maschke. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Oishi, as applied to claim 1 above, and further in view of Bell, et al., US 20180177461.

Regarding claim 10, Holl in view of Oishi teaches all the limitations of claim 1. 
Holl in view of Oishi does not teach wherein the one or more processors are further configured to generate and cause to be displayed a predicted artifact-free ultrasound image.
However, Bell teaches a machine-learning based approach to the formation of ultrasound and photoacoustic images (abstract), including a method for removing artifacts in imaging including obtaining pre-beamformed image data (paragraph 15), wherein the one or more processors (see Graphics Processing Unit (GPU) in paragraph 45) are further configured to generate and cause to be displayed a predicted artifact-free ultrasound image (Paragraph 33 states that “According to the present invention a convolutional neural network (CNN) using simulated parameters (i.e. axial and lateral point target positions, medium sound speeds, and target radii) is trained to predict realistic image formation parameters directly from raw, pre-beamformed data” and paragraph 36 states “Specifically, fully connected layers (FC1-FC4) are attached to the end of the innermost encoding convolutional layer (C4 in FIG. 2D), with the task of regressing the most important multidimensional parameters (e.g., y′.sub.i=[a, 1, s, c, t′, . . . , f′]) needed to create an artifact-free image”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound imaging system, as modified by Oishi, to generate and cause to be displayed a predicted artifact-free ultrasound image as taught by Bell, to identify and remove reflection artifacts, enhance image quality, and potentially improve surgical success and diagnostic details for millions of patients worldwide and estimate any image formation parameter that can be linked to a simulator according to paragraph 33 of Bell. 

Regarding claim 11, Holl in view of Oishi teaches all the limitations of claim 1. 
Holl in view of Oishi fail to teach wherein the neural network is operatively associated with a training algorithm configured to receive an array of training inputs and known outputs, wherein the training inputs comprise ultrasound image frames containing artifacts, and the known outputs comprise an operational parameter adjustment configured to remove the artifacts form the ultrasound image frames.
However, Bell further teaches wherein the neural network is operatively associated with a training algorithm configured to receive an array of training inputs and known outputs (see paragraph 34 for the training algorithm, taking in inputs and producing outputs), 
wherein the training inputs comprise ultrasound image frames containing artifacts (see paragraph 15), and the known outputs comprise an operational parameter adjustment configured to remove the artifacts form the ultrasound image frames (see paragraph 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound imaging system, as modified by Oishi, to include a neural network that is operatively associated with a training algorithm configured to receive an array of training inputs and known outputs and the training inputs comprise ultrasound image frames containing artifacts, and the known outputs comprise an operational parameter adjustment  configured to remove the artifacts form the ultrasound image frames as taught by Bell, to identify and remove reflection artifacts, enhance image quality, and potentially improve surgical success and diagnostic details for millions of patients worldwide and estimate any image formation parameter that can be linked to a simulator according to paragraph 33 of Bell. 

Regarding claim 12, Holl in view of Oishi teaches all the limitations of claim 11. 
Holl teaches wherein the neural network comprises a plurality of neural network models (see paragraph 42 for the one or more deep neural networks), each of the neural network models associated with one of a plurality of subsets of training inputs (see the different input and output layers, and the input layers comprising plurality of processing nodes), each of the subsets associated with one of a plurality of preset imaging modalities selectable by a user (paragraph 42 describes different neural processing modes to be applied to the different regions of the ultrasound image).

Regarding claim 19, Holl in view of Oishi teaches all the limitations of claim 13. 
Holl in view of Oishi does not teach generating a predicted ultrasound image without the artifact.
However, Bell further teaches a machine-learning based approach to the formation of ultrasound and photoacoustic images (abstract), including a method for removing artifacts in imaging including obtaining pre-beamformed image data (paragraph 15), wherein the one or more processors (see Graphics Processing Unit (GPU) in paragraph 45) are further configured for generating a predicted ultrasound image without the artifact (Paragraph 33 states that “According to the present invention a convolutional neural network (CNN) using simulated parameters (i.e. axial and lateral point target positions, medium sound speeds, and target radii) is trained to predict realistic image formation parameters directly from raw, pre-beamformed data” and paragraph 36 states “Specifically, fully connected layers (FC1-FC4) are attached to the end of the innermost encoding convolutional layer (C4 in FIG. 2D), with the task of regressing the most important multidimensional parameters (e.g., y′.sub.i=[a, 1, s, c, t′, . . . , f′]) needed to create an artifact-free image”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Holl’s ultrasound imaging system, as modified by Oishi, for generating a predicted ultrasound image without the artifact as taught by Bell, to identify and remove reflection artifacts, enhance image quality, and potentially improve surgical success and diagnostic details for millions of patients worldwide and estimate any image formation parameter that can be linked to a simulator according to paragraph 33 of Bell.

Regarding claim 21, Holl in view of Oishi teaches all the limitations of claim 1.
Holl further teaches wherein the one or more processors are further configured to generate, using the neural network, the instruction for adjusting the ultrasound transducer based on the determined presence and type of the artifact (paragraphs 41 and 43 describe how upon determining a presence of an artifact, a probe rotational position is corrected for).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 13, 15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,238562 in view of US 20140321760 and US 20190107612. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims and the disclosure mentioned above of the U.S. Patent 11,238562 and obvious in view of US 20140321760 and US 20190107612.

Instant Application
U.S. Patent No. 11,238562
1. (Original) An ultrasound imaging system comprising: 

an ultrasound transducer configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region; 
one or more processors in communication with the ultrasound transducer and configured to: 
generate at least one image frame from the ultrasound echoes; 
apply a neural network to the image frame, in which the neural network determines a presence and type of an artifact in the image frame; and 



generate an instruction for adjusting the ultrasound transducer based on the determined presence and type of the artifact, wherein the instruction includes a prompt to modify an operating parameter of the ultrasound transducer, and wherein the operating parameter comprises a position, an orientation, a focal depth, a beam angle, an imaging modality, or a frequency of the ultrasound transducer.
1. An ultrasonic diagnostic imaging system for improving the image quality of ultrasound images using deep learning comprising: 
an ultrasound probe adapted to acquire ultrasound image signals; 

a B mode image processor, coupled to the probe, which is adapted to produce B mode ultrasound images; 

a neural network model, coupled to receive the B mode ultrasound images, and adapted to identify artifacts in a blood vessel in the B mode ultrasound images; 

time gain control circuitry, coupled to receive the ultrasound image signals, wherein the time gain control circuitry is adapted to be responsive to the identification of artifacts to reduce gain at an image depth of identified artifacts; and 
US 11,238562 does not teach generate an indicator based on the determined presence of the artifact; cause the indicator to be displayed on a user interface in communication with the processors;
However, US 20140321760 teaches a photoacoustic measurement apparatus in fig. 2, which functions to generate an indicator (white frame shown in fig. 11D) based on the determined presence of the artifact (paragraph 120); cause the indicator to be displayed on a user interface (display device of fig. 2 and paragraph 39) in communication with the processors (see paragraph 120 for the displaying of the white frame to demarcate the boundary of the artifact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 11,238562’s ultrasound system 100 to generate an indicator based on the determined presence of the artifact and cause the indicator to be displayed on a user interface in communication with the processors as taught by US 20140321760, so that the artifact is easily identified. See paragraph 120 of US 20140321760.
2. The ultrasound imaging system of claim 1, wherein the one or more processors are further configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 1 above.
US 11,238562 in view of US 20140321760 does not teach wherein the one or more processors are further configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer.
However, US 20190107612 teaches wherein the one or more processors (signal processor 132 of fig. 3) are further configured to transmit the instruction to a controller (mechanical transducer failure detection module 140 of fig. 3 and paragraph 43) communicatively coupled with the ultrasound transducer (paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 11,238562 with one or more processors that are configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer, to disabling the ultrasound probe and to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position (paragraph 43), hence preventing any unwanted operational actions of the transducer (paragraph 43) that might cause electrical failure of the transducer. 
3.(Original) The ultrasound imaging system of claim 2, wherein the controller is configured to adjust the ultrasound transducer by modifying an operating parameter thereof based on the instruction received from the one or more processors.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 2 above. 
US 11,238562 further recites in claim 15. (Previously Presented) The ultrasonic diagnostic imaging system of Claim 11, wherein the neural network model is further adapted to reduce TGC gain and analyze a reacquired ultrasound image for artifacts in an iterative manner.
6. The ultrasound imaging system of claim 1, wherein the one or more processors are further configured to generate and cause to be displayed an ultrasound image from the image frame on the user interface.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 1 above.
US 11,238562 further teaches wherein the one or more processors are further configured to generate (claim 1) and cause to be displayed an ultrasound image from the image frame on the user interface (claim 1).
8. The ultrasound imaging system of claim 1, wherein the neural network comprises a plurality of neural network models, each of the neural network models associated with one of a plurality of preset imaging modalities selectable by a user.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 1 above.

US 11,238562 in view of US 20140321760 does not teach wherein the one or more processors are further configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer.
However, US 20190107612 further teaches wherein the neural network comprises a plurality of neural network models (see paragraph 42 for the one or more deep neural networks), each of the neural network models associated with one of a plurality of preset imaging modalities selectable by a user (paragraph 42 describes different neural processing modes to be applied to the different regions of the ultrasound image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 11,238562, as modified by US 20140321760, to include a plurality of neural network models each of the neural network models associated with one of a plurality of preset imaging modalities selectable by a user, to increase the accuracy of the placement of the probe on the subject (paragraph 42), hence improving the accuracy of the image acquisition. 
13. A method of ultrasound imaging, the method comprising: acquiring echo signals responsive to ultrasound pulses transmitted into a target region by a transducer operatively coupled to an ultrasound system; generating at least one image frame from the ultrasound echoes; applying a neural network to the image frame, in which the neural network determines a presence and type of an artifact in the image frame; generating an indicator based on the determined presence of the artifact; displaying the indicator on a user interface; and generating an instruction for adjusting the transducer based on the determined presence and type of the artifact, the instruction comprising an operational guidance for removing the artifact from the image frame by modifying an operational parameter of the ultrasound transducer, wherein the operational parameter comprises a position, an orientation, a focal depth, a beam angle, an imaging modality, or a frequency of the ultrasound transducer.
While US 11,238562 does not teach a method for comprising the steps in independent claim 13, it would have been obvious to configure the apparatus in US 11,238562 to accomplish the steps defined in claim 13 since claim 13 merely recites a method implemented by the claimed apparatus. That is, claim 13 is an intended use of the apparatus in claim 1 and since US 11,238562 recites the apparatus in claim 1, an intended use of claim 1 would have been a matter of obviousness. 
15. The method of claim 13, further comprising transmitting the instruction to a controller communicatively coupled with the transducer.


US 11,238562 in view of US 20140321760 teaches all the limitations of claim 13 above.
US 11,238562 in view of US 20140321760 does not teach wherein the one or more processors are further configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer.
However, US 20190107612 teaches wherein the one or more processors (signal processor 132 of fig. 3) are further configured to transmit the instruction to a controller (mechanical transducer failure detection module 140 of fig. 3 and paragraph 43) communicatively coupled with the ultrasound transducer (paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 11,238562 with one or more processors that are configured to transmit the instruction to a controller communicatively coupled with the ultrasound transducer, to disabling the ultrasound probe and to provide a transducer failure notification in response to a determination that the mechanical transducer is in an incorrect rotational position (paragraph 43), hence preventing any unwanted operational actions of the transducer (paragraph 43) that might cause electrical failure of the transducer. 
17. The method of claim 13, further comprising displaying the instruction on the user interface.

US 11,238562 in view of US 20140321760 teaches all the limitations of claim 13 above.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 1 above.
US 11,238562 further teaches wherein the one or more processors are further configured to generate (claim 1) and cause to be displayed an ultrasound image from the image frame on the user interface (claim 1).
20. A non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform any of the methods of claim 13.
US 11,238562 in view of US 20140321760 teaches all the limitations of claim 13 above.
US 11,238562 further teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of a medical imaging system to perform any of the methods of claim 13 (col. 11, lines 41-60).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793